Thompson, J.
In this action William Saunders, an employee of the city of Hastings at the date of the accident here involved, seeks to recover under our compensation act for total permanent disability. The district court for Adams county found in his favor, from which judgment the city appeals, challenging recovery on two grounds: That claimant did not lodge his claim with the compensation commissioner within one year after the accident; and that settlement of all damages was had between the parties and full payment made long prior to such filing with the commissioner.
As we view the record, the employment is admitted, and also that the accident arose out of and in the course of the same; that the disability caused thereby is total and of a permanent nature. We further find that the injuries suffered by the claimant were, as to a part thereof, of such a *476character as not to be easily detected; that they were of a progressive nature, slow in their development, and did not fully culminate until within about eleven months before the claim was lodged with the compensation commissioner ; that the city, as well as the insurance company indemnifying it, and the claimant, at all times recognized that compensation was due the claimant by reason of the accident; and the city and such insurance company so dealt with the claimant up until about five months before the lodgment of this claim.
Considering the above facts, together with others reflected by the record, to hold with the city that this claim was barred by reason of not having been filed with the commissioner within a year from the date of the accident would be a denial of justice, and would be to give the act a strict rather than a liberal construction, as the act provides, and as we have held, should be done. As we view the situation here presented, the law as applied to the facts in the cases of Selders v. Cornhusker Oil Co., 111 Neb. 300, and McGuire v. Phelan-Shirley Co., 111 Neb. 609, is controlling in the case now under consideration, and the con-' elusion of the trial court that the claim was not barred is right.
The contention on the part of the city that settlement was had under, and in accordance with, the compensation' act stands denied by the claimant, and resisted on the ground of fraud and mistake. On the issue thus raised, conflicting evidence was introduced, and was of such a nature as would warrant the court in finding for or against such contention. However, as the court under these conditions found in favor of the claimant, this finding will be followed in this court unless clearly wrong (Anderson v. Kiene, 103 Neb. 773), which latter is not so found by us.
The judgment of the trial court is, in all things,
Affirmed.